 


114 HR 3270 IH: To amend the Federal Water Pollution Control Act to exempt Indian tribes from compensatory mitigation requirements in connection with certain discharges of dredged or fill material, and for other purposes.
U.S. House of Representatives
2015-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 3270 
IN THE HOUSE OF REPRESENTATIVES 
 
July 28, 2015 
Mr. Young of Alaska introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To amend the Federal Water Pollution Control Act to exempt Indian tribes from compensatory mitigation requirements in connection with certain discharges of dredged or fill material, and for other purposes. 
 
 
1.Exemption from compensatory mitigation requirements 
(a)In generalSection 404 of the Federal Water Pollution Control Act (33 U.S.C. 1344) is amended by adding at the end the following:  (u)Indian tribes (1)Exemption from compensatory mitigation requirementsNotwithstanding any other provision of law, an Indian tribe that applies for a permit for a permitted activity to be conducted on Indian land shall not be required to provide any form of compensatory mitigation as a condition of the permit. 
(2)Evaluation of Indian tribe permit applicationIn evaluating a permit application submitted by an Indian tribe to carry a permitted activity to be conducted on Indian land, the Secretary may not take into account the nonavailability of compensatory mitigation pursuant to the exemption provided by paragraph (1). (3)Situations in which Indian tribe ceases to maintain permitted activityIf an Indian tribe described in paragraph (1) ceases to maintain the permitted activity on Indian land, or seeks to abandon such an activity without a good faith transfer, the Indian tribe shall obtain a permit modification from the Secretary, which may require restoration and rehabilitation of the area. 
(4)Limitation on statutory constructionThe exemption from compensatory mitigation requirements provided by paragraph (1) may not be construed to affect the applicability of any other requirement under this Act to an Indian tribe or Indian land, including requirements to avoid and minimize adverse impacts to wetlands, streams, and other aquatic resources. (5)DefinitionsIn this subsection, the following definitions apply: 
(A)Indian landThe term Indian land means land owned by, operated by, or otherwise belonging to an Indian tribe. (B)Indian tribeThe term Indian tribe means any Indian tribe, band, nation, or other organized group or community, including any Alaska Native village or regional or village corporation as defined in or established pursuant to the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.), which is recognized as eligible for the special programs and services provided by the United States to Indians because of their status as Indians. 
(C)Permitted activityThe term permitted activity means a discharge of dredged or fill material for which a permit is issued under this section..  (b)ApplicabilityThe amendment made by subsection (a) shall apply to permits issued under section 404 of the Federal Water Pollution Control Act (33 U.S.C. 1344) after the date of enactment of this Act. 
 
